Case: 2:18-cv-01509-EAS-KAJ Doc #: 332 Filed: 09/11/20 Page: 1 of 4 PAGEID #: 17887

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: DAVOL, INC/C.R. BARD, tea.
INC. POLYPROPYLENE HERNIA Case No. 2:18-md-2846
MESH PRODUCTS LIABILITY

LITIGATION JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

This document relates to:
Johns v. CR Bard et al,
Case No. 2:18-cv-01509

MOTIONS IN LIMINE ORDER NO. 3
September 10, 2020 Conference on Motions in Limine

This matter came before the Court for a status conference on September 10, 2020. Upon
consideration of the parties’ briefs and their arguments presented, the Court in accordance with
the conclusions made on the record at the hearing held as follows:

The Court heard further argument on Americas Hernia Society Quality Collaborative
Foundation’s (“AHSQCF”) Motion in Limine (ECF No. 180), in addition to Plaintiff's Motion in
Limine No. 7 to Exclude Any Percentages or Comparative Analysis of Adverse Events (ECF No.
243), Plaintiff's Motion in Limine No. 23 to Exclude Arguments and Evidence Relating to the
Number of Devices Sold Or Implanted, or That Hernia Mesh Products are Lifesaving Devices
(ECF No. 247), Defendant’s Motion in Limine No. 12 to Exclude Evidence and Argument
Concerning Medical Device Reports and Complaints Related to Patients Other Than Plaintiff
(ECF No. 213.) The Court ordered Plaintiff to submit a sample of Medical Device Reports
(“MDRs”) to the Court for review by 9:00am on Monday, September 14, 2020. The Court
reserved ruling on and will issue a separate decision on these motions.

The Court reserved ruling on Defendants’ Motion in Limine No. 6 to Exclude Any
Case: 2:18-cv-01509-EAS-KAJ Doc #: 332 Filed: 09/11/20 Page: 2 of 4 PAGEID #: 17888

Evidence or Argument Concerning Foreign Regulatory Actions (ECF No. 179) and will issue a
separate decision on this motion in conjunction with Defendants’ Motion in Limine No. 5 to
Preclude Records, Testimony, Reference, Or Argument Concerning FDA Inspections And Third-
Party Audits (ECF No. 178).

Defendants’ Motion in Limine No. 13 to Limit Evidence and Argument of Other
Litigation (ECF No. 214) is GRANTED IN PART. The parties may not introduce evidence of
the number of cases pending in this MDL, experts’ retention or fees in other cases in this MDL
or other mesh litigation involving Bard, or the number of lawyers representing either party, but
they may introduce evidence of experts’ fees in this case and retention and fees in other non-
mesh cases, as well as prior inconsistent testimony. The Court reserved ruling on evidence
regarding the role of Exponent in published studies, if and when the issue arises during trial. The
Court also reserved ruing on the issue of prior litigation involving similar Bard products, to be
resolved in conjunction with Defendants’ Motion in Limine No. 11.

The Court reserved ruling on Defendants’ Motion in Limine No. 11 To Exclude Evidence
and Argument Related to Pelvic or Transvaginal Mesh Devices (ECF No. 212) pending a hearing
to be held on the similarities between the products at issue in the pelvic and transvaginal mesh
litigation and the product at issue in this case.

Defendants’ Motion in Limine No. 7 to Exclude Evidence and Argument of Nonexistent
Duties (ECF No. 208) is GRANTED. Plaintiff may not present evidence or argument regarding
Bard’s ability to obtain a Premarket Approva! (“PMA”), though he may present evidence
regarding ISO standards/guidelines as this Court’s ruled with respect to Plaintiff’s Motion in

Limine No. 14.

Plaintiff's Motion in Limine No. 18 to Exclude Evidence, Testimony, and Reference
Case: 2:18-cv-01509-EAS-KAJ Doc #: 332 Filed: 09/11/20 Page: 3 of 4 PAGEID #: 17889

Regarding the Learned Intermediary Doctrine (ECF No. 239) is DENIED, consistent with the
Court’s rulings in DMO 1 regarding Bard’s Motion for Summary Judgment.

Plaintiff's Motion in Limine No. 5 to Exclude Evidence or Argument Regarding
Polypropylene Historical Use, “Gold Standard” and “Standard of Care,” and that Other Products
or Procedures Would Have Caused the Same or Similar Complications in Plaintiff (ECF No.
228) is GRANTED IN PART AND DENIED IN PART. Bard may not introduce evidence of
the “gold standard” or that other devices or procedures would have caused the same outcome for
Plaintiff, but Bard may use the term “medical standard of care,” and not to refer to the “standard
of care,” as that is a different determination.

Plaintiff's Motion in Limine No. 4 to Preclude Any Evidence or Argument Concerning
Defendants’ Employees, Witnesses, Expert Witnesses, and/or Their Family Members’ Personal
Experience with Hernia Mesh (ECF No. 221) is GRANTED IN PART AND DENIED IN
PART. Bard may introduce limited evidence regarding Ms. Baker’s implantation of a
Ventralight ST device as the Court explained during the conference, and Plaintiff may conduct a
supplemental deposition of Ms. Baker to be held by video and lasting no more than thirty
minutes.

The Court reserved ruling on Plaintiff's Motion in Limine No. 21 to Exclude Evidence
and Argument Concerning Surgical Witnesses’ Prior Use of Polypropylene Meshes Without
Incident (ECF No. 244). Consistent with the Court’s rulings in EMO 7 regarding Plaintiff's
motion to exclude Dr. Renton, Plaintiff’s Motion in Limine No. 21 is DENIED. Dr. Renton’s
and Dr. Novitsky’s experiences as hernia surgeons and their use of the Ventralight ST are
reliable bases for their opinions in this case, as it is “well established that experience-based

testimony satisfies Rule 702 admissibility requirements.” Jn re E. I du Pont de Nemours & Co.
Case: 2:18-cv-01509-EAS-KAJ Doc #: 332 Filed: 09/11/20 Page: 4 of 4 PAGEID #: 17890

C-8 Pers. Injury Litig., 345 F. Supp. 3d at 902 (citing Kumho Tire Co., Lid., 526 U.S. at 141, 119
S.Ct. 1167; United States v. Poulsen, 543 F.Supp.2d 809, 811-12 (S.D. Ohio 2008)). Plaintiff has
not identified any specific opinion of Dr. Renton or Novitsky regarding their patients”
complications rates that would be unreliable, or any particular statement by Dr. Jensen regarding
his patients’ specific complication rates that either party seeks to offer that would be
inadmissible.

Plaintiff's Motion in Limine No. 12 To Exclude Argument as to Potential Impact of a
Plaintiff Verdict on The Availability of Treatment Options for Patients and Physicians is

GRANTED, consistent with the Court’s rulings on Plaintiff's Motion in Limine No. 1

IT IS SO ORDERED.

G-Il- oxo LS

DATE EDMUND A,)SARGUS, JR.
UNITED STATES DISTRICT JUDGE
